Name: Council Decision 2014/855/CFSP of 28 November 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision
 Subject Matter: international affairs;  international law;  criminal law;  Europe;  international security
 Date Published: 2014-11-29

 29.11.2014 EN Official Journal of the European Union L 344/22 COUNCIL DECISION 2014/855/CFSP of 28 November 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 3(1) thereof, Whereas: (1) On 17 March 2014, the Council adopted Decision 2014/145/CFSP. (2) In view of the continued gravity of the situation on the ground in Ukraine, the Council considers that additional persons and entities should be added to the list of natural and legal persons, entities and bodies subject to restrictive measures as set out in the Annex to Decision 2014/145/CFSP. (3) The Annex to Decision 2014/145/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons and entities listed in the Annex to this Decision shall be added to the list set out in the Annex to Decision 2014/145/CFSP. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 28 November 2014. For the Council The President S. GOZI (1) OJ L 78, 17.3.2014, p. 16. ANNEX List of persons and entities referred to in Article 1 Individuals Name Identifying information Statement of reasons Date of Listing Serhiy KOZYAKOV (aka Sergey Kozyakov) Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã Ã ¾Ã ·Ã Ã Ã ºÃ ¾Ã ² 29.9.1982 In his capacity as Head of the Luhansk Central Election Commission he is responsible for organising the so called elections of 2 November 2014 in the so called Luhansk People's Republic. These elections are in breach of Ukrainian law and therefore illegal. In taking on and acting in this capacity, and in organising the illegal elections, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Oleg AKIMOV (aka Oleh AKIMOV) Ã Ã »Ã µÃ ³ Ã Ã ºÃ ¸Ã ¼Ã ¾Ã ² Deputy of the Luhansk Economic Union in the National Council of the Luhansk People's Republic. Stood as a candidate in the so called elections, of 2 November 2014 to the post of the Head of the so called Luhansk People's Republic. These elections are in breach of Ukrainian law and therefore illegal. In taking on and acting in this capacity, and in participating formally as a candidate in the illegal elections, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Larisa AIRAPETYAN (aka Larysa Ayrapetyan, Larisa Airapetyan or Larysa Airapetyan) Ã Ã °ÃÃ ¸Ã Ã ° Ã Ã ¹ÃÃ °Ã ¿Ã µÃ Ã Ã ½ Health Minister of the so called Luhansk People's Republic. Stood as a candidate in the so called elections of 2 November 2014 to the post of the Head of the so called Luhansk People's Republic. These elections are in breach of Ukrainian law and therefore illegal. In taking on and acting in this capacity, and in participating formally as a candidate in the illegal elections, she has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Yuriy SIVOKONENKO (aka Yuriy Sivokonenko, Yury Sivokonenko, Yury Syvokonenko) Ã ®ÃÃ ¸Ã ¹ Ã Ã ¸Ã ºÃ Ã ¾ÃÃ ¾Ã ²Ã ¸Ã  Ã ¡Ã ¸Ã ²Ã ¾Ã ºÃ ¾Ã ½Ã µÃ ½Ã ºÃ ¾ Member of the Parliament of the so called Donetsk People's Republic and works in the Union of veterans of the Donbass Berkut. Stood as a candidate in the so called elections of 2 November 2014 to the post of the Head of the so called Donetsk People's Republic. These elections are in breach of Ukrainian law and therefore illegal. In taking on and acting in this capacity, and in participating formally as a candidate in the illegal elections, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Aleksandr KOFMAN (aka Oleksandr Kofman) Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã ÃÃ ³Ã ¾ÃÃ µÃ ²Ã ¸Ã  Ã Ã ¾Ã Ã ¼Ã °Ã ½ First deputy speaker of the Parliament of the so called Donetsk People's Republic. Stood as a candidate in the so called illegal elections of 2 November 2014 to the post of the Head of the so called Donetsk People's Republic. These elections are in breach of Ukrainian law and therefore illegal. In taking on and acting in this capacity, and in participating formally as a candidate in the illegal elections, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Ravil KHALIKOV Ã Ã °Ã ²Ã ¸Ã »Ã  Ã ¥Ã °Ã »Ã ¸Ã ºÃ ¾Ã ² First Deputy Prime Minister and previous Prosecutor-General of the so called Donetsk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Dmitry SEMYONOV Ã Ã ¼Ã ¸Ã ÃÃ ¸Ã ¹ Ã ¡Ã µÃ ¼Ã µÃ ½Ã ¾Ã ² Deputy Prime Minster for Finances of the so called Luhansk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Oleg BUGROV Defense Minister of the so called Luhansk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Lesya LAPTEVA Ã Ã µÃ Ã  Ã Ã °Ã ¿Ã Ã µÃ ²Ã ° Minister of Education, Science, Culture and Religion of the so-called Luhansk People's Republic. In taking on and acting in this capacity, she has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Yevgeniy Eduardovich MIKHAYLOV (aka Yevhen Eduardovych Mychaylov) 17.3.1963, Arkhangelsk Head of the administration for governmental affairs of the so-called Donetsk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Ihor Vladymyrovych KOSTENOK (aka Igor Vladimirovich Kostenok) ÃÃ ³Ã ¾ÃÃ  Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã ¾Ã Ã Ã µÃ ½Ã ¾Ã º Minister of Education of the so-called Donetsk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Yevgeniy Vyacheslavovich ORLOV (aka Yevhen Vyacheslavovych Orlov) Ã Ã ²Ã ³Ã µÃ ½Ã ¸Ã ¹ Ã Ã Ã Ã µÃ Ã »Ã °Ã ²Ã ¾Ã ²Ã ¸Ã  Ã ÃÃ »Ã ¾Ã ² Member of the National Council of the so-called Donetsk's People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Vladyslav Nykolayevych DEYNEGO (aka Vladislav Nykolayevich Deynego) Ã Ã »Ã °Ã ´Ã ¸Ã Ã »Ã °Ã ² Ã Ã µÃ ¹Ã ½Ã µÃ ³Ã ¾ Deputy Head of the People's Council of the so-called Luhansk People's Republic. In taking on and acting in this capacity, he has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Entities Name Identifying information Statement of reasons Date of Listing Donetsk Republic (Public organisation) Ã Ã ¾Ã ½Ã µÃ Ã ºÃ °Ã  ÃÃ µÃ Ã ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Public organisation that presented candidates in the so called elections of the so called Donetsk People's Republic on 2 November 2014. These elections are in breach of Ukrainian law and therefore illegal. In participating formally in the illegal elections it has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. Headed by Alexander ZAKHARCHENKO and founded by Andriy PURGIN. 29.11.2014 Peace to Luhansk Region (Russian: Mir Luganschine) Ã Ã ¸Ã Ã Ã Ã ³Ã °Ã ½Ã Ã ¸Ã ½Ã µ Public organisation that presented candidates in the so called elections of the so called Luhansk People's Republic2 November 2014. These elections are in breach of Ukrainian law and therefore illegal. In participating formally in the illegal elections it has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. Headed by Igor PLOTNITSKY. 29.11.2014 Free Donbass (aka Free Donbas, Svobodny Donbass) Ã ¡Ã ²Ã ¾Ã ±Ã ¾Ã ´Ã ½Ã Ã ¹ Ã Ã ¾Ã ½Ã ±Ã °Ã Ã  Public organisation that presented candidates in the so called elections of the so called Donetsk People's Republic2 November 2014. These elections are in breach of Ukrainian law and therefore illegal. In participating formally in the illegal elections it has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 People's Union (Narodny Soyuz) Ã Ã °ÃÃ ¾Ã ´Ã ½Ã Ã ¹ Ã Ã ¾Ã Ã · Public organisation that presented candidates in the so called elections of the so called Luhansk People's Republic2 November 2014. These elections are in breach of Ukrainian law and therefore illegal. In participating formally in the illegal elections it has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014 Luhansk Economic Union (Luganskiy Ekonomicheskiy Soyuz) Social organisation that presented candidates in the illegal so called elections of the so called Luhansk People's Republic2 November 2014. Nominated a candidate, Oleg AKIMOV, to be Head of the so called Luhansk People's Republic. These elections are in breach of Ukrainian law and therefore illegal. In participating formally in the illegal elections it has therefore actively supported actions and policies which undermine the territorial integrity, sovereignty and independence of Ukraine, and to further destabilise Ukraine. 29.11.2014